BB.ICKELL, C. J.
— Itmay. be, if the confession of a prisoner, or a person charged with a criminal offense, is obtained by promises of favor, made by one who is known to him to have no connection with the prosecution, no interest in it, and no power to control it, that it will be received in evidence ; and it is, perhaps, true, that the more recent authorities favor the admissibility of confessions, unless it is shown that they were made under inducements held out, or threats made, by ,a person having authority — an officer of the law. 1 Wharton’s Cr. Law, §§ 686-92. We feel constrained by our former decisions to hold, that a confession induced by hope or fear, excited in the mind by the representations of any one connected with the prosecution, or connected with the accused, who may, considering his relations and condition, be fairly supposed by him to .have power to secure him whatever of benefit is promised, or to influence the threat_ *4ened injury, cannot be regarded as voluntary, and ought not to be received in evidence.
The confessions in this case were made to a person who was engaged as a clerk in the store-house alleged to have been broken and entered, and the owner of a part of the goods said to have been stolen therefrom. They were made while the prisoner was in jail, and upon promises that he-(the clerk) would not prosecute him, and would not appear as a witness unless compelled. It would be a departure from the current of our former decisions, which have not favored the admissibility of confessions, unless plainly shown to be voluntary — uninfluenced by hope or fear — to pronounce these confessions admissible evidence.
2. But it is insisted for the State, and that was the view of the Circuit Court, that the confessions were admissible, because part of the property stolen was found in the hands of persons, to whom the prisoner stated he had disposed of it.' There is much of obscurity and confusion in the law re-' lating to the admissibility of confessions. The cases are conflicting and irreconcilable, and the statements of principles by the most approved text-writers are not always har-' monious and consistent. We do find it stated in judicial decisions, that, although confessions have been obtained under tjie influence of threats or promises, they are admissible, and will support a conviction, if attended by extraneous facts corroborating their truth; for instance, if, in a case of homicide, the body is found where the prisoner in bis confession stated it was; or if, in a case of larceny, the stolen goods are found where he stated they were concealed. — Aikin v. The State, 35 Ala. 399; The State v. Brick, 2 Harr. 530; The State v. Crank, 2 Bailey, 77. The correct principle, however, is as stated by Wharton: “ Although confessions, obtained by threats or promises, are not evidence, yet, if they are attended by extraneous facts, which show that they are true, any such facts which may be thus developed, and which go to prove the existence of the crime of which the defendant was suspected, will be received as testimony : e. g., where the party thus confessing points out or tells where the stolen property is; or when he states where the deceased -was buried; or gives a clue to other evidence which proves the case.” — 1 Wharton’s Am. Cr. Law, § 695; 1 Phill. Ev. 412; 1 Greenl. Ev. §§ 231-2. It is not the entire confession, however, which may be received : it is only so much of it as relates strictly to tlie material fact discovered, that may be given in evidence; for the fact discovered has a reasonable tendency to confirm that part of the confession, and to exclude the idea of its fabrication under undue influences. *53 Russ. 419; Warickshall's case, 1 Leach, 298, case 127; Deathridge v. The State, 1 Sneed, 75.
In the case last cited, the prisoner was indicted for the arson of a store-house; and under threats and promises, he made confessions of complicity in the crime, and pointed out where goods stolen from the house were concealed. The entire confession had been received on his trial, and erroneously, as was decided by the Supreme Court. After stating the principle as it is stated in Bussell on Crimes, the court said: “ It was competent to prove that the prisoner stated, or pointed out, the place where the goods might be found, and that the goods were found at the place indicated by him. That is all of the confession, in such ease, that is competent; and it becomes so only from the fact that .its truth is verified by the discovery of the goods. But, if the prisoner had stated, at the same time, that he had taken the goods from the burning house, and put them there, that would be incompetent as evidence; it being part of extorted or improper confession.” Applying this rule to the evidence in this cause, it was proper to leave to the consideration of the jury the fact that, in consequence of the statement made by the prisoner, a part of the stolen goods were found in the possession of a particular person, recently after the burglary; but not his acknowledgment that he had broken and entered the store, or that he had stolen the goods. These are facts the jury must collect or not from all the circumstances of the case, and they are not to be aided by confessions extorted from the excited hopes of the prisoner.
The judgment must be reversed, and the cause remanded. The prisoner will remain in custody, until discharged by due course of law.